DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 03/01/2022. As indicated by the amendment: claims 1, 6, 7 and 14 have been amended. Claims 1-18 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 10-13, and 15-17   is/are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi (US 2009/0149709 A1) in view of Koitabashi (US 2008/0275303; hereinafter referred to as Koitabashi-2).
Regarding claim 1, Koitabashi discloses a bending control mechanism for an endoscope comprising: a bending control lever (45; par. [0082]) controlling a bending portion (14) disposed in an insertion portion of the endoscope, the bending control lever 
such that the second annular surface directly contacts the second attached portion continuously along an inner peripheral side of the second attached portion. Koitabashi-2 teaches an analogous mechanism wherein portions of the bending control lever (54/55; Fig. 3) are covered with an elastic cover (58a) that directly contacts it (including the smaller diameter shaft portion of 54; Fig. 3) such that the bending control lever has a waterproof structure. It would have been obvious to one having ordinary skill in the art to have directly contacted the second attached portion of Koitabashi to its second annular surface in order to provide a waterproof structure. Moreover, such direct connection to the periphery of the second annular surface provides a configuration that prevents dirt, such as blood, from becoming lodged in an opening therebetween, thereby making the device easier to clean. 
Regarding claim 2, Koitabashi in view of Koitabashi-2 disclose the bending control mechanism of claim 1, wherein the cover portion (Fig. 6 – remainder of 63 extending from the control lever to 64/65) encloses a tapered surface (Fig. 6 – bottom of 85) having an outer diameter that decreases toward the first proximal end side of the bending control lever.
Regarding claim 5, Koitabashi in view of Koitabashi-2 disclose the bending control mechanism of claim 1, further comprising: a finger rest (62; Fig. 6) used by an operator to manipulate the bending portion, the finger rest being disposed on the first distal end side of the bending control lever (Fig. 6); and a convex portion (Fig. 6 – 
Regarding claim 7, Koitabashi discloses an endoscope (1) comprising: an insertion portion (10; Fig. 2) having respective first proximal and distal ends, the insertion portion (10) including a bendable portion (14); and a control portion (12; Fig. 2) attached on the proximal end of the insertion portion (via additional components); the control portion including: a base (Figs. 4-6); a bending control lever (45) being tiltably supported on the base, the bending control lever (45) including a shaft (61), a finger rest (62), and a connecting member (Fig. 6) that disposed between the shaft and the finger rest, the connecting member having: a first annular surface (Fig. 6 – bottom surface of 62) having a second proximal end side; a second annular surface (Fig. 6 – unlabeled narrow diameter shaft portion formed between the bottom surface of 62 and the larger diameter shaft portion) formed on the second proximal end side of the first annular surface and having a different diameter of the first annular surface; a third annular surface (Fig. 6 – larger diameter portion directly below the narrow diameter second annular surface) formed on a third proximal end side of the second annular surface and having a different diameter of the second annular surface; and an elastic cover (63; Fig. 6) being disposed between the base and the bending control lever (Fig. 6), the elastic cover including: a first attached portion (Fig. 6; portion of 63 in contact with the bottom surface of 62) attached to the first annular surface; a second attached portion (Fig. 6; portion of 63 in contact with the unlabeled narrow diameter shaft portion formed between the bottom surface of 62 and the larger diameter shaft portion) attached to the second annular surface; a third attached portion (Fig. 6; portion of 63 in contact with the 
However, Koitabashi does not specifically disclose the second attached portion being attached to the second annular surface such that the second annular surface directly contacts the second attached portion continuously along an inner peripheral side of the second attached portion. Koitabashi-2 teaches an analogous mechanism wherein portions of the bending control lever (54/55; Fig. 3) are covered with an elastic cover (58a) that directly contacts it (including the smaller diameter shaft portion of 54; Fig. 3) such that the bending control lever has a waterproof structure. It would have been obvious to one having ordinary skill in the art to have directly contacted the second attached portion of Koitabashi to its second annular surface in order to provide a waterproof structure. Moreover, such direct connection to the periphery of the second annular surface provides a configuration that prevents dirt, such as blood, from becoming lodged in an opening therebetween, thereby making the device easier to clean. 
Regarding claim 8, Koitabashi in view of Koitabashi-2 disclose the endoscope of claim 7, the bending control lever further comprising: a tightening member (Fig. 6; 85) used to attach the connecting member to the shaft, the tightening member (85) having an outer diameter that decreases toward the base (bottom half of 85).
Regarding claim 10, Koitabashi in view of Koitabashi-2 disclose the endoscope of claim 7, wherein the elastic cover (63) further comprising a watertight attached portion (portion of 63 sandwiched between 64 and 65; par. [0094]) that is attached on a side of the base.
Regarding claim 11, Koitabashi in view of Koitabashi-2 disclose the endoscope of claim 10, wherein the cover portion includes a valley portion (Fig. 6 – valley portion of 63) between the watertight attached portion and the third attached portion.
Regarding claim 12, Koitabashi in view of Koitabashi-2 disclose the endoscope of claim 11, wherein the cover portion includes an outer peripheral wall portion (Fig. 6 – wall portion of 63 that rises from the watertight attached portion of 63 that is sandwiched between 64 and 65) rises from the watertight attached portion.
Regarding claim 13, Koitabashi in view of Koitabashi-2 disclose the endoscope of claim 12, wherein the valley portion includes a descending portion extending in a descending direction from a top portion of the outer peripheral wall portion (Fig. 6 – portion of 63 extending from the top of the vertical wall portion to the valley portion).
Regarding claim 15, Koitabashi in view of Koitabashi-2 disclose the endoscope of claim 11, wherein the cover portion includes an inner peripheral wall portion disposed contiguously on an inner peripheral side of the valley portion (Fig. 6).
Regarding claim 16, Koitabashi in view of Koitabashi-2 disclose the endoscope of claim 7, wherein the finger rest includes a convex portion (Fig. 6 – convex bottom surface of 62) extending toward the elastic cover.
Regarding claim 17, Koitabashi in view of Koitabashi-2 disclose the endoscope of claim 7, wherein the second annular surface has a smaller diameter than the first .

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi in view of Koitabashi-2, as applied the claims above, in view of To et al. (US 2006/0122633 A1).
Regarding claim 3, Koitabashi in view of Koitabashi-2 disclose the bending control mechanism of claim 1, but does not specifically disclose wherein the first annular surface, second annular surface and third annular surface each of which has a surface roughness set equal to or higher than remaining parts of the bending control lever. To is cited as one of several references that teach surfaces that are roughened, toothed, scored, etched, textured, or sticky (i.e., have adhesive properties) all increase holding force (par. [0137]). Thus, it would have been obvious to one having ordinary skill in the art to have roughened the first, second and third annular surfaces in order to increase the holding force of the elastic cover to those surfaces of the control lever thereby improving the water tightness of the device. 
Regarding claim 9, Koitabashi in view of Koitabashi-2 disclose the bending control mechanism of claim 1, but does not specifically disclose wherein the first annular surface, second annular surface and third annular surface each of which has a surface roughness set equal to or higher than remaining parts of the bending control lever. To is cited as one of several references that teach surfaces that are roughened, toothed, scored, etched, textured, or sticky (i.e., have adhesive properties) all increase holding force (par. [0137]). Thus, it would have been obvious to one having ordinary skill in the art to have roughened the first, second and third annular surfaces in order to increase . 
Claims 4, 6, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi in view of Koitabashi-2, as applied to the claims above, in view of Dimitry (US 3668938).
Regarding claim 4, Koitabashi in view of Koitabashi-2 disclose the bending control mechanism of claim 1, wherein the elastic cover (63) has a watertight attached portion (portion of 63 sandwiched between 64 and 65; par. [0094]) that is attached on a side of a control portion of the endoscope along a peripheral edge, and a portion disposed between the third attached portion and the watertight attached portion in a bottom of the elastic cover (Fig. 6), the portion forming a depression (Fig. 6) in a proximity to a side of the control portion of the endoscope. However, Koitabashi does not specifically disclose that the portion forming a depression is planar. Dimitry teaches an analogous elastic cover having a planar portion forming a depression (Fig. 2). It would have been obvious to one having ordinary skill in the art to have made the depressed portion of Koitabashi planar, as taught by Dimitry, as a simple substitution of one known configuration for another having the predictable result of providing a water tight covering for the components of the device while enabling movement of the lever. 
Regarding claim 6, Koitabashi discloses a bending control mechanism for an endoscope comprising: a bending control lever (45; par. [0082]) controlling a bending portion (14) disposed in an insertion portion of the endoscope, the bending control lever (45) being turnably held on a first proximal end side thereof and being configured to enable the bending portion to bend by tilting the bending control lever on a first distal 
However, Koitabashi does not specifically disclose the second attached portion being attached to the second annular surface such that the second annular surface directly contacts the second attached portion continuously along an inner peripheral side of the second attached portion. Koitabashi-2 teaches an analogous mechanism wherein portions of the bending control lever (54/55; Fig. 3) are covered with an elastic cover (58a) that directly contacts it (including the smaller diameter shaft portion of 54; Fig. 3) such that the bending control lever has a waterproof structure. It would have been obvious to one having ordinary skill in the art to have directly contacted the second attached portion of Koitabashi to its second annular surface in order to provide a waterproof structure. In addition to improving the watertightness, such direct connection to the periphery of the second annular surface provides a configuration that prevents dirt, such as blood, from becoming lodged in an opening therebetween, thereby making the device easier to clean. 
However, Koitabashi does not specifically disclose that the diameter of the second annular surface is greater than that of the first annular surface or that the diameter of the third annular surface is smaller than that of the second annular surface. Dimitry teaches an analogous elastic cover and lever wherein the diameter of the second annular surface (45; Fig. 2) is greater than that of the first annular surface (Fig. 2 - portion of 43 above 45) and that the diameter of the third annular surface (Fig. 2 – portion of 43 below 45) is smaller than that of the second annular surface (45; Fig. 2). It would have been obvious to one having ordinary skill in the art to have made the diameter of the second annular surface larger than that of the first annular surface, and the diameter of the third annular surface smaller than the second annular surface, as taught by Dimitry, as a simple substitution of one known configuration for another, having predictable results. Moreover, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the diameters of the annular 
Regarding claim 14, Koitabashi in view of Koitabashi-2 disclose the endoscope of claim 11, but does not specifically disclose wherein the valley portion includes a planer portion. Dimitry teaches an analogous elastic cover having a planar portion forming a valley (Fig. 2). It would have been obvious to one having ordinary skill in the art to have made the valley portion of Koitabashi planar, as taught by Dimitry, as a simple substitution of one known configuration for another having the predictable result of providing a water tight covering for the components of the device while enabling movement of the lever.
Regarding claim 18, Koitabashi in view of Koitabashi-2 disclose the endoscope of claim 7, but does not specifically disclose wherein the second annular surface has a greater diameter than the first annular surface, the third annular surface has a smaller diameter than the second annular surface. Dimitry teaches an analogous elastic cover and lever wherein the diameter of the second annular surface (45; Fig. 2) is greater than that of the first annular surface (Fig. 2 - portion of 43 above 45) and that the diameter of the third annular surface (Fig. 2 – portion of 43 below 45) is smaller than that of the second annular surface (45; Fig. 2). It would have been obvious to one having ordinary .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795